DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,231,391 and U.S. Patent 10,743,462 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/17/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1 and 3 has been withdrawn. 
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. The Applicant argues that Li et al. U.S. PGPub 2009/0099701 does not disclose “a PC configured to execute central controller software and display a watering plan interface comprising one or more watering program entries and a plurality of information or control columns associated with each watering program.” The Examiner respectfully disagrees. Li states,
“A user can access the central control unit 122 through an optional user interface 150 of the central control unit, typically, directly coupled with the central control unit. Additionally or alternatively, in some embodiments, users can remotely access the central control unit 122 through remote user devices 152-156. The remote user devices 152-156 can couple with the network 132 and access the central control unit through the network. The access to the network can be through wired or wireless connections. For example, a network enabled wireless device, such as a cellular phone 152 with Internet browsing capabilities can wirelessly access the network 132 (e.g., through a cellular base station) to communicate with the central control unit 122 through a network service or interface 134 of the central control unit. Other wireless devices, which can be substantially any interactive two-way communication devices that include, but are not limited to, wireless smart cellular phones 153, computers, tablet personal computers, laptops, other mobile computing devices, palm-sized computing devices, Internet-capable devices and/or other devices, can similarly wirelessly connect with the network and communicate with the central control unit. 

computers, tablet personal computers, laptops and/or other devices can couple with a cellular phone 152 or smart phone 153 to gain wireless access through the phone to the network. Similarly, a personal digital assistant (PDA), pocket PC or other such user device 156 can connect with the network 132 through a cellular phone 152, smart phone 153 or otherwise connect with the network to communicate with the central control unit 122. The connection between the computer 155 or portable PC 156 and a wireless device (e.g., cellular phone 152, smart phone 153 or the like) can be through wired or wireless connections. In some embodiments, the connection between the computer 155 or portable PC 156 can include Bluetooth, 802.11a,b or g, and/or substantially any other relevant wireless communication protocol. The wireless remote devices can wirelessly communicate through substantially any wireless communication system, protocol, and/or infrastructure, such as for example a cellular infrastructure that generally comprises a base station, which typically controls wireless links with one or more of the wireless remote devices, and an operations and maintenance center, which can comprises a mobile switching center performing the switching of calls between the mobile devices and other fixed or mobile network users, manages mobile account services, authentication, and/or oversees operation and setup of one or more wireless networks (pg. 3-4, ¶33-34).” 

“FIG. 3 depicts a simplified block diagram of an implementation of the central control unit 122 according to some embodiments. The central control unit includes one or more processors or microprocessors 322, one or more memory and/or digital storage 324, the network interface 226, the irrigation interface 224, the user interface 150 and one or more communication links 326. In some embodiments, the central irrigation control 222 and/or network service 134 is implemented by software stored in the memory 324 and executed on the processor 322, or otherwise stored and executed in firmware. Further, the one or more processors 322 can be implemented through logic devices, hardware, firmware and/or combinations thereof. Thus, the irrigation control and/or network service application may be performed using substantially any relevant processor logic or logic circuit. 

central control unit 122 is implemented through a computer, such as personal computer (PC), laptop or the like that includes the processor(s) 322, memory 324 and interfaces.

The network service 134, in part, allows remote users to access the irrigation control unit 122 to implement changes, receive status information, perform diagnostics and substantially any action and/or receive substantially any information that is available through the central control unit 122. In forwarding information to a user device, in some embodiments, the network service identifies the type of device being used by the user to access the central control unit to determine the type of information and/or content to be forwarded, and/or how to format the information and/or content. For example, cellular phone devices typically have limited displays and/or display functionality, while PDAs and/or portable PC devices have enhanced display capabilities relative to many cellular phones, while laptops and other computers provide further enhanced display capabilities. As such, the network service 134 can identify the remote device and format the content or information relative to the type of display and/or display capabilities available through the remote device. As a further example, the navigation on a cellular phone through content, options and/or listings can be limited due to often limited user options (e.g., many cellular phones have a limited number of buttons that allow a user to scroll through menus and/or listings, and further the limited displays often limit how data, choices and/or options can be represented). In some implementations, the web server application includes an operator language allowing the user to provide richer control parameters using the simplified keypad of a cellular phone. The operator language may allow a user to define short cut keys, which may depend on a current state of operation and/or a web page being accessed. For example, the user may define the "1" button to turn something on and the "2" button to turn something off, thereby simplifying and/or eliminating a need to separately select and on or off Portable PCs and/or PDAs, however, often provide a more robust navigation than cellular phones, often through touch screens and/or the use of stylus, much like a mouse or other pointer on a computer, and further can display content, options, selections and the like in a more user friendly format. Still further, PDAs and/or portable PCs may have greater digital storage capabilities than cellular phones. Therefore, the network service 134 can format content and/or limit how and when content is supplied to the remote user device 152-156 (pg. 5, ¶42-44).”

“As described above, the present embodiments are capable of providing a remote user with real-time access to an irrigation system to implement control over the system, make changes to the system and/or an irrigation schedule, receive information and other such interaction. FIGS. 12-41 depict simplified examples of mobile devices displaying example information and/or interface displays received from a central control unit 122. The information provides relevant and current information about an irrigation system 120. Some embodiments provide additional navigation options, such as home or main options, back option, refresh option or other such options for navigating through the potential information and/or displays of the irrigation interface provided remotely by and through the central control unit 122. FIG. 12 shows an example of a smart pump display with information about pump operation. FIG. 13 shows an example of a next start link display with a listing of various irrigation programs to be implemented. FIG. 14 shows an example of a station diagnostic or testing display with selectable options or buttons to implement testing, pause, resume and/or cancel. FIG. 15 shows a station diagnostic or testing display with a listing of results. FIG. 16 shows an example sprinkler or other water deliver device testing display with options to select one or more sprinklers, such as identifying a general region of an area being irrigated (e.g., golf course 1) and a more particular area (e.g., hole 1), and sprinklers or an further focused area (e.g., sprinklers of a green), shift to a next define area, activate a test, pause or resume a test. FIG. 17 shows an example of an user interface display (e.g., a main interface) that allows a user to navigate through the irrigation control by, for example, selecting one entry of a listing of options (e.g., selecting programs, stations, smart weather, smart pump, site stacks, diagnostics, a site, options, exit, and/or other such options). 

listing of a status information that can be retrieved from the central control unit 122, such as course activity, hole activity, area activity, station activity, next start list or other such options. FIG. 20 shows an example of a navigation display allowing a user to select one of the navigation options, such as selecting a course, hole, area, station or other such selections. FIG. 21 shows an example of an options display providing a user with a listing of options for utilizing the irrigation interface provided by the central control unit, such as on line users, event log, device settings, restart and other such options. FIG. 22 shows a status display that provides a user with information about a device or aspect of the irrigation system, such as station information related to a defined box and group, associated with an identified satellite controller and the station and associates solenoid. FIG. 23 shows an example of an irrigation program selection display that shows a listing of programs that can be accessed, such as greens programs, tee box programs, fairway programs, rough programs, driving range programs, club house programs and/or other such programs. A continue option may be provided in some displays when a listing cannot be fully displayed through a single display. 

FIG. 24 shows an example of a program schedule display that identifies a listing of an organization of a program, for example a program that was selected through the display of FIG. 23. The program schedule display can list multiple sub -programs or organizations of the program, such as hole 1, hole 2, hole 3, etc. FIG. 25 shows an example of a program definition display that provides a user with options in defining a schedule for a selected program (e.g., program selected through the display of FIG. 24), which may include sever program options, such as defining irrigation is automated, whether ET data and/or water optimization is employed, a water budget level, timing indications (e.g., days, hours, minutes, and/or other such timing) and other such options. A save option may be provided in some displays indicating that the central control unit 122 should record the designations and/or changes. FIG. 26 shows an example of a program definition display that may be applied more generally than the program schedule defined in FIG. 25. For example, the schedule defined in FIG. 25 may be specific for the green of hole 1, while the program schedule defined in FIG. 26 may be a general schedule for greens that are not otherwise defined by a specific schedule. 

FIG. 27 shows an example of irrigation device status display that shows status information about one or more devices of the irrigation system, such as status information about a rotor, which might include a device identifier, type of device, parameters and settings of the device, and may provide options to alter the information. FIG. 28 shows an example of a runtime display that provides information about runtime, such as ET adjustment percentage, station adjustment percentage, runtime in minutes, cycle minutes, soak minutes and/or other such information. FIG. 29 shows an example of a general status display that displays general status information about the irrigation system such as identifying a listing of portions of the irrigation system and which portions of an irrigation system are active. The general status display may further allow a user to select one of the portions obtain further information. FIG. 30 shows a further example of a status display that shows further details associated with a portion of the irrigation system selected, for example through the general status display of FIG. 29 (e.g., course 1). This display may identify a listing of areas of course 1 that are active, for example, identifying holes, and this listing may also be selectable. FIG. 31 shows a further example of a status display based on a selection, such as a selection through the display of FIG. 30, providing further details about the status, for example of a specific hole (e.g., hole 2). FIG. 32 shows yet another example of a status display that may provide still further detailed status information, such as details about water deliver devices associated with a selection from the display of FIG. 31 (e.g., water delivery devices of the fairway of hole 2) (pg. 13-14, ¶100-103).”

The Examiner asserts that Li discloses a PC configured to execute central controller software and display a watering plan interface comprising one or more watering program entries (e.g. programs) and a plurality of information (e.g. program data, such as start time or status information) or control columns associated with each watering program. For at least these reasons, the rejection of the claims is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Li et al. U.S. PGPub 2009/0099701.
Regarding claim 1, Li discloses an irrigation system comprising; a PC (e.g. pg. 5, ¶42-43; Fig. 1-3) configured to execute central controller software and display a watering plan interface comprising one or more watering program entries (e.g. program #) and a plurality of information or control columns (e.g. start times, station status) associated with each watering program (e.g. pg. 1, ¶6; pg. 3-4, ¶33-34; pg. 4-5, ¶36, 40 and 42-44; pg. 13, ¶100-103; Fig. 1-3, 13, 23, 26, 29-32 and 41).
 	Regarding claim 2, Li discloses a method of irrigating using central controller software comprising: displaying on a PC (e.g. pg. 5, ¶42-43; Fig. 1-3) a watering plan interface comprising one or more watering program entries (e.g. program #) and a plurality of information or control columns (e.g. start times, station status) associated with each watering program (e.g. pg. 1, ¶6; pg. 3-4, ¶33-34; pg. 4-5, ¶36, 40 and 42-44; pg. 13, ¶100-103; Fig. 1-3, 13, 23, 26, 29-32 and 41).
 	Regarding claim 3, Li discloses an irrigation system comprising a user interface displayed on a PC (e.g. pg. 5, ¶42-43; Fig. 1-3), the user interface comprising a watering plan interface comprising one or more watering program entries and a plurality of information or control columns associated with each watering program. (e.g. pg. 1, ¶6; pg. 3-4, ¶33-34; pg. 4-5, ¶36, 40 and 42-44; pg. 13, ¶100-103; Fig. 1-3, 13, 23, 26, 29-32 and 41).  	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK


/CHARLES R KASENGE/Primary Examiner, Art Unit 2116